Citation Nr: 1608252	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-35 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served from May 1971 to June 1975, November 1976 to December 1976, and February 1991 to September 1991, including periods of active duty for training (ACDUTRA) and inactive duty for training INACDUTRA).

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned at a June 2011 Travel Board hearing.  The hearing transcript is of record. 

In April 2014 and August 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In November 2015 a waiver was received from the Veteran for additionally submitted evidence.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's service did not include duty in, or visitation to Vietnam and he is thus not presumed to have been exposed to herbicides, including Agent Orange, nor is there probative evidence of such exposure.

2.  DM was not present during service or for many years thereafter, and is not shown to have been caused by any in-service event including herbicide exposure during service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active military service, and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in February 2006 and June 2009.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Board remanded the claim in August 2015 so that another VA opinion could be obtained.  The requested opinion was obtained in September 2015.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes mellitus, type II to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.307 (a)(6)(iv), 3.814(c)(2).

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e), including DM.  In this case, the Veteran's official DD Form 214 shows no Vietnam or Korean service.  There is also no contention of Vietnam or Korean service.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert, 1 Vet. App. At 54).

Analysis

The Veteran contends that his currently diagnosed DM, is related to exposure to herbicides in Vietnam.  Specifically, he claims that although he did not serve in Vietnam, he was assigned to the 1 Battalion, 12th Cavalry 1st Cavalry Division and lived with the equipment and tentage that had been in Vietnam that had been exposed to Agent Orange.

After review of the record, the Board finds that there is no basis for service connection for DM. 

Review of the Veteran's service treatment records shows no complaint or manifestation of DM, and no manifestations of DM, were noted at the time of his service separation. 

The Veteran has reported that although he was never diagnosed with DM during service, throughout his entire 23 years of service he had a tendency to drink water and urinated more frequently than his peers.  He believes this excessive thirst and frequent urination were primary symptoms of diabetes. 

Post-service VA treatment records show that the Veteran has been diagnosed with DM, many years after his discharge from service.  However, the evidence of record does not contain medical evidence that otherwise supports a finding that the currently diagnosed DM is related to the Veteran's active military service, including exposure to herbicides.  

R K , who identified himself as a certified Emergency Medical Technician (EMT)
and retired Command Sergeant Major, reported that he knew the Veteran since
1986 and noticed the Veteran's diabetic symptoms to include swelling and burning
feet, increased thirst, problems urinating, increased appetite, vision problems, slow
healing, and increased fatigue.

A May 2009 record by Dr. K. indicates that he treated the Veteran since January
2001 and that the Veteran had diabetes as of January 17, 2001.  

The Veteran was afforded a January 2010 VA examination.  The examiner reviewed the Veteran's history to include his DM diagnosis since 2001 from King's Daughter Clinic and his reports of being in contact with Agent Orange when working as a historian with contaminated Vietnam War related objects.  The examiner concluded that it was less likely than not that the Veteran s DM was related to service.  He reasoned that the claim of Agent Orange exposure via items from Vietnam was not scientifically or medically proven.  However, the Board found that as the examiner did not discuss all of the Veteran's reported in-service symptoms, which may have been early indicators of DM, aside from increased urination and thirst.  As such, the Board found the opinion inadequate for evaluation purposes.

The Veteran was afforded another VA DM examination in August 2014.  However, the examiner again failed to discuss any of the Veteran's reported early manifestations of DM, aside from increased urination and thirst.  He did not discuss the Veteran's reported swelling and burning feet, increased appetite, vision problems, slow healing, or increased fatigue.  Again, the Board found this opinion inadequate for evaluation purposes.

In accordance with the Board's August 2015 remand directives, the Veteran was afforded a VA examination in September 2015.  The examiner opined that the Veteran's DM was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

In rendering his opinion, initially he noted that the Veteran's claim of being exposed to Agent Orange by items brought back from Vietnam cannot be proven scientifically or medically.  In this regard, Agent Orange is a chemical, and it is not likely that it will affect someone on inanimate objects.  He noted further that previous medical/scientific research has determined that Agent Orange is a chemical that has not been proven by medical or scientific research to be transferred by inanimate objects to human subjects.

He also addressed the symptoms the Veteran and his friends and colleagues reported they noticed from the Veteran during service, which they believed were signs of diabetes.  In this regard, he noted that the symptoms of increased thirst and increased/frequent urination, swelling and burning feet, increased fatigue and slow healing, do not indicate necessarily that one will or does have the diagnosis of diabetes.  In fact, these subjective symptoms are not specific or sensitive to diabetes, per se and can be due to other causes, such as heat caused by hot climates in central Texas or the Middle East; heat caused by exertion; heat caused by the stifling hot uniforms and equipment worn; frequent fluid intake; being on his feet for long periods of time; and/or salt consumption.  He concluded that the Veteran's symptoms were non-specific and with sugar/glucose documented as normal, then they were definitely not due to diabetes.  In other words, in the setting of documented normal glucose, none of his symptoms is a harbinger or warning or precursor of diabetes.  Rather, a definitive diagnosis for diabetes is determined by blood work done by a laboratory reading for glucose.  That is, no matter what the symptom, if the lab is normal, then there is no diabetes, and any symptom in the setting of normal lab work is not diabetes-related.  The examiner also noted that in September 1989, when these symptoms were reported, the Veteran's glucose was normal at 90.  

In February 2016, the Veteran submitted a DM disability benefits questionnaire (DBQ) examination dated in December 2015.  The examiner opined that the Veteran's probable exposure to Agent Orange during service could have as likely as not caused his DM.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable VA opinion dated in September 2015.  The Board rejects the favorable December 2015 DBQ opinion as no reasoning or rationale was provided for the conclusion that the Veteran's exposure to objects exposed to Agent Orange caused DM.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Conversely, the September 2015 VA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's DM, history and relevant longitudinal complaints in proffering the opinion.

The Board has carefully considered the Veteran's assertions that his DM is related to service, to include alleged exposure to Agent Orange.  However, as a layperson with no demonstrated medical training or experience, he is not competent to give a medical opinion on the diagnosis, causation, or aggravation in the context of the particular claim at issue because the question presented here involves a complex medical matter.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The probative medical evidence in the file shows that the Veteran's DM, as stated in the September 2015 VA medical opinion above, was not caused or aggravated by his active military service, to include any exposure to Agent Orange.  There is also no evidence of DM, to a compensable degree within one year of service separation.  Accordingly, the Board finds that service connection is not warranted on a direct or presumptive chronic disease basis.

The Veteran's primary contention is that he developed DM, as a result of exposure to herbicides while serving on active duty during the Vietnam War.  While herbicide exposure is generally conceded for veterans who served in the Republic of Vietnam (RVN) during the Vietnam era, the records do not show and the Veteran does not contend, that he had such service.  Rather, the Veteran contends, as noted above, that he lived with equipment and tentage that had been in Vietnam that had been exposed to Agent Orange.  However, the Veteran has not provided sufficient evidence to show that such exposure is possible.  Such lay testimony is not competent to provide evidence that equipment exposed to Agent Orange can transmit the herbicide to another individual.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the Veteran was not exposed to Agent Orange during his active duty service.

Because the evidence does not establish he was presumptively or directly exposed to herbicides, presumptive service connection based on herbicide exposure is not established.


For these reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for DM is denied.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


